DETAILED ACTION
Specification
The substitute specification filed 7/25/22 has not been entered because it does not conform to 37 CFR 1.125(b) and (c) because it introduces new subject matter not found in the original disclose:
page 2, “a folding line in the middle of a triangular supporting frame is open and a chain is provided in the stretching opening”
page 4, “chain 4 is closed”, “chain 4 is open”, “a first magnetic sheet 7 and a second magnetic sheet 8 are respectively provided on the decoration canopy in both sides of the chain 4”, 
page 5, “a central folding line of a triangular support frame 2 is open and a chain is provided in the open area when the chain 4 is closed”, “the triangular supporting frames 2 support five points, to have the decoration canopy fully extended; when the chain 4 is open”
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
There is no disclosure in the original specification as to how the triangular support frames are mounted to the shaft tube (1) or how they can rotate relative to the tube or how the shaft tube rotates the triangular support frames.  
In the applicant’s reply, they show that the triangular support frame is not a triangle.  The frame is triangular in shape with a missing section on one side of the triangle.  The missing section is defined by the opposed ends of the frame.  These opposed ends are placed in each end of the tube, which would allow the frames to pivot about the axis of the tube.  The applicant states that person’s skilled in the art will understand that connections among the triangular supporting frames and the rotating shaft tube are done in a manner like a traditional Chinese product of lantern.  However, none of the prior art found shows anything remotely resembling the applicant’s drawing.  Furthermore, the applicant has not provided any evidence to show that this type of connection is old and well known.  In order for the examiner to accept this explanation and withdraw this rejection, the applicant must provide evidence of the show connections.  Therefore, the original disclosure remains non-enabling for the claimed invention.
There is no support in the original disclosure for one of the folding lines in the decoration canopy being open.  From an understanding of the disclosure and drawings, the canopy is a continuous piece of material that extends from the first triangular support to the fifth triangular support.  From my understand and skill in the art, it appears when the pentagram is in its folded, collapsed position, all of the triangular supports are lying on top of one another with the canopy folded flat between each adjacent support.  There is no opening in the fold line.  In the expanded position with the canopy fully opened to form the pentagram shape, the first triangular support is connected and located adjacent to the fifth triangular support. The magnets in the canopy on the first and fifth support secure the first and fifth support together to maintain the expanded shape of the pentagram. Furthermore, how can a folding line be open?  There is no support in the original disclosure of a chain being provided in an open area of the one of the folding lines.  
The applicant states that they “meant that one of the folding lines is not closed”.  However, they have not pointed to any passage in the specification that would support this statement or to any element in the drawing that would show a folding line not closed and can be stretched and opened.  Therefore, the specification remains not enabled for this newly claimed subject matter.
Furthermore, how is a chain provided in an open area?  The original disclosure fails to described these limitations to where a person of ordinary skill in the art would understand how to make or use the invention.
Regarding claim 4, the applicant now claims that the light band is connected to the decoration canopy.  However, this is considered new matter.  The specification fails to disclose and the applicant has failed to show where in the specification the light band is connected to the decoration canopy.  
The following are all the passages found in the original specification as to the placement of the light band: 
“a light band is wound on an outer end portion of the plurality of triangular supporting frames, and a button cell and a switch are provided on a side of the light band.”
“A light band is provided on an outer side of the triangular supporting frames”
“a light band 9 is provided on an outer end portion of the plurality of triangular supporting frames 2”
“providing a light band 9 to the outer side of a triangular supporting frame 2”

The rejection remains as to how is the light band is wound around the outer end portion of the triangular frames with the canopy attached in, to and between the triangular supporting frames?  Furthermore, the name claimed subject matter that the “light band is connected to the decoration canopy (2)” is new subject matter not supported by the original disclosure.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK W LAVINDER whose telephone number is (571)272-7119. The examiner can normally be reached Mon-Friday 9-4pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JACK W. LAVINDER
Primary Patent Examiner
Art Unit 3677



/JACK W LAVINDER/Primary Examiner, Art Unit 3677